                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                               5:16-cv-24-MOC-DSC

GLENDA WESTMORELEAND,               )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
TWC ADMINISTRATION LLC,             )                        ORDER
 d/b/a TIME WARNER CABLE,           )
                                    )
                  Defendant.        )
___________________________________ )

       THIS MATTER is before the Court on Defendant’s Motion for Attorney Fees and

Costs, based on fees incurred in defending Plaintiff’s race discrimination claim brought under

Title VII of the Civil Rights Act of 1964. (Doc. No. 100).

       The Court has carefully reviewed the affidavits and billing time sheets attached to

Defendant’s motion. To determine the appropriate amount of attorney's fees, this Court is tasked

with determining the lodestar amount. The lodestar amount is the number of hours reasonably

expended on the litigation multiplied by a reasonable rate. Hensley v. Eckerhart, 461 U.S. 424,

433 (1983).

       Here, Defendant has provided the billing sheets showing hours worked in this matter by

attorneys Pirtle, Wood, and Douglas, and paralegal Burn. The supporting materials and billing

sheets in this case, however, do not include totals for hours worked by each of attorneys Pirtle,

Wood, and Douglas, and paralegal Burn, nor do they break down the number of hours worked by

each of these persons specifically on the race discrimination claim, nor do they, alternatively,

provide a percentage of the total number of hours that is attributable to each person in defending
Plaintiff’s race discrimination claim. The supporting materials merely assert that various

percentages of various total amounts billed to Defendant were attributable to the defense of the

race discrimination claim. Before proceeding, the Court needs more information from

Defendant. In other words, the Court is unable, with the information before it, to calculate the

lodestar amount—that is, the number of hours reasonably expended on the litigation multiplied

by a reasonable rate.1

          Defendant shall, therefore, within ten days, submit to the Court further information

showing the total number of hours that Defendant contends were spent by each of the attorneys

Pirtle, Wood, and Douglas, and paralegal Burn, in defending against Plaintiff’s race

discrimination claim. Defendant may certainly submit that only a certain percentage of those

hours were spent in defending the race discrimination claim, but the Court needs more

information from Defendant in order to calculate the lodestar amount and determine whether the

requested fees are reasonable.

          IT IS SO ORDERED.

    Signed: October 25, 2019




1 If Defendant’s position is that the Court is not required to calculate reasonable attorney fees
according to the lodestar amount, Defendant shall submit supporting caselaw.
